         Case 1:20-cv-10187-JMF Document 12 Filed 01/04/21 Page 1 of 1



                                                                                           01/04/2021
                                RAYMOND NARDO , P . C .
                                     ATTORNEY AT LAW
                           129 THIRD STREET, MINEOLA, NY 11501



                                                            January 4, 2021

BY ECF

Hon. Kathleen H. Parker
United States Magistrate Judge
United States District Court
Southern District of New York
500 Pearl Street / Courtroom 17D
New York, NY 10007-1312

               Re:    Villalva v. Fu Wing Garden, Inc. et. al.
                      20-CV-10187 (KHP)

Hon. Magistrate Judge Parker:

I represent the plaintiff in the above matter, which is scheduled for a Conference on Wednesday,
January 6, 2021 at 10:00am. Although Defendants have been served, their time to answer
expires on January 12 (for the corporate Defendant) and January 19 (for the individual
Defendant). In all likelihood, Defendants will also request an extension of time to respond to the
complaint. To date, I have not received any notification from any counsel formally representing
the Defendants.

Consequently, I am requesting that the Conference be adjourned until a suitable timeframe after
February 19, 2021.

Thank you for your consideration.




          This case has been referred to me for settlement purposes (docket no. 7). The telephone
RN:rn     conference previously scheduled for Wednesday, January 6, 2021 at 10:00 a.m. in advance
          of a settlement conference has been rescheduled to Tuesday, March 2, 2021 at 12:30 p.m.
          The parties are directed to review Judge Parker’s Individual Practices at http://
          nysd.uscourts.gov/judge/Parker concerning settlement conferences in advance of the call.
          Counsel for the parties are directed to call Judge Parker’s Chambers court conference line
          at the scheduled time. Please dial (866) 434-5269, Access code: 4858267.


                                                                                                  01/04/2021
